Montgomery, J.,
dissents. This action was brought to recover damages from the defendant because of personal injuries alleged to have been sustained by the plaintiff on account of the negligence of the defendant. The defendant denies that it was negligent, and avers that the plaintiff Avas injured by his own negligence, and that he assumed the risk of any injury which he suffered. The plaintiff in his complaint alleges that the defendant was negligent in tAvo respects: first, that it furnished the plaintiff, carelessly and knoAvingly, a dangerous and unsafe machine with which to do his work, and second, that it directed him to use the dangerous and unsafe machine in a manner which Avas not reasonably safe (the plaintiff being alleged to be an unskilled workman, and ignorant of the nature of the machine), and that by reason thereof he Avas injured in the operation of the machinery. *346After tbe evidence was all in, tbe Court said tbat tbe defendant need not offer evidence for tbe purpose of showing that tbe machine at which tbe plaintiff was hurt was a standard machine, as there was no evidence to tbe contrary. Tbat was true, and be anight have gone further and said tbat tbe machine by all tbe evidence was without fault. In bis charge, also, tbe Judge eliminated from tbe case tbe allegation tbat tbe defendant bad furnished an unsafe and dangerous machine for tbe plaintiff to do bis work with, and told tbe jury tbat tbe negligence of the defendant depended upon tbe question whether tbe defendant adopted and required tbe plaiartiff to use a method which was not reasonably safe. Nevertheless, be afterwards instructed tbe jury that it was the duty of tbe defendant to provide for its operatives not only safe machinery but reasonably safe methods. Tbat was an erroneous instruction, even if it be conceded tbat tbe defendant Avas to furnish safe machinery, for there had been a great amount of evidence on tbe character and construction of tbe machine offered by plaintiff in trying to prove an unsafe method of operating it, and under tbe first branch of tbat instruction the jury might have arrived at tbe conclusion tbat the machine itself was unsafe and dangerous, when tbat question bad been eliminated by tbe Judge as a matter of la\v upon tbe evidence from the trial of tbe case. Instead of giving tbat instruction, I think, be should have said to tbe jury tbat all tbe evidence in tbe ease went to show tbat tbe machine was a standard one, and in tbat connection tbat the only question for them to consider was whether or not the superintendent had compelled and directed tbe plaintiff to use tbe machinery jn an unsafe and dangerous method.
Tbe evidence in this case, in some respects, is most remarkable. The plaintiff himself testified that be was injured on tbe night of July 2, 1901, by being thrown by a belt in motion, attached to tbe machinery, against a post in tbe Avail *347while engaged in adjusting a part of tbe machinery in the manner as he was directed to do by the defendant’s superintendent. Several physicians, two of whom performed a surgical operation on him, attended the plaintiff in his sickness, and they testified that they examined him about the cause of his trouble, and that he told them he was hurt by having been thrown by one of the employees of the defendant, in a frolic, from a truck about six inches high, used in the warehouse of the defendant, and that he never mentioned to them'that he had received any injury through the means of the defendant’s machinery. He admitted himself that for months he had not told the managers of the defendant’s warehouse that he had been injured by the machinery, and that it was eighteen months after the alleged injury before this suit was brought. He also told his foster-father, a man by the name of C. E. Jones, that he was hurt by being thrown from the truck by one of the defendant’s employees, and he did not mention that he had been hurt by the machinery until sometime after he had stated he had been hurt by being thrown from the truck. There was evidence offered and received tending to show that the plaintiff, while standing on a truck in the defendant’s warehouse, was suddenly thrown to the floor, catching partly on his hands in a sitting position, by the truck having been kicked from under him by an employee of the defendant.
Hpon the evidence, the plaintiff’s counsel asked Hr. Havis, an expert witness, this question: “Suppose the jury should find that he was injured on the 28th or 29th of June, that he fell from a truck six inches high to a floor upon his buttocks or partially so, that he made no complaint about it to any one as having received any injuries from it, that on the morning of the 3d of July he was thrown by a belt with his back striking a studding in the wall — suppose the jury should find that to be the fact, and he worked then for a night, perhaps two *348nights, complaining of pain, to which of these causes would, you attribute the injury?” The question was allowed over the objection of the defendant. The objection was well taken and the question ought not to have been allowed. It was incompetent.
It is not necessary to go at length into a discussion of the question whether the evidence justified the recital in the question as to whether the plaintiff fell from the truck to the floor of the warehouse upon his buttocks. The evidence was that he fell from the truck to the floor and caught upon his hands in a sitting position. The difference in statement as to how he fell may not be serious enough to amount to a reversible error,' but there are faults in the question, both as to its substance and form, which make it under our decisions wholly incompetent. In the first place, there is no recital in the question of any evidence going to show the nature of the injury, the extent of it, or the condition of the plaintiff either before or at the trial, and second, there is assumed in the question the conclusion -that whatever injuries the plaintiff might have sustained (if they had been stated in the question) were caused by his falling from the truck or by being thrown by the belt against the wall. That was the very question to be decided by the jury, and expert testimony on the part of the witness could only be admitted on the ground that his scientific knowledge could aid the jury in arriving at a conclusion. The condition of the plaintiff and the nature of his injuries as brought out in the evidence were not repeated to the witness and his opinion asked thereon (in case the jury should find the evidence to be true), as to whether the fall from the truck or being thrown by the belt against the wall could or might have caused the injury to the plaintiff. It assumed that one or the other did cause the injury. It might have been that if the question had been properly asked, the witness might have answered that the facts being believed by *349the jury, in his opinion the plaintiff’s injuries were or could have been caused by his having been thrown by the belt against the wall, or, also, that in his opinion the fall from the truck might have produced the same result. And he might have said further that in his opinion the injuries were more likely to have been produced by the one than the other, as his judgment and scientific skill might dictate. The question should have been stated in a hypothetical form and not upon any assumption that the plaintiff’s injuries had been received in either of the ways mentioned in question. Rogers Expert Testimony, sec. 27; State v. Bowman, 78 N. C., 508; Summerlin v. Railroad, 133 N. C., 550. I think there should be a new trial.